DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105062482 A to Dong et al. (hereinafter Dong) using a machine translation.
claim 1, Dong discloses a method for producing a rare earth aluminate fluorescent material (para [0002]), comprising:
preparing, as raw materials, cerium oxide having a crystallite diameter in a range ≤ 1000 Angstrom (≤ 100 nm, para [0010]) which overlaps the instantly claimed range of 200 Angstrom or more and 1,600 Angstrom or less, a compound containing at least one kind of a rare earth element Ln selected from the group consisting of Y, La, Lu, Gd, and Tb, particularly yttrium oxide powder (para [0010]),
wherein the material has the formula Y3-xCexAl5O12, where 0.01 ≤x≤0.20 (para [0010]), therefore a total molar ratio of the rare earth element Ln (Y) and cerium is 3, a total molar ratio of Al is 5, which falls within the instantly claimed range for the product of a parameter k of 0.95 or more and 1.05 or less and 5 which is 095 to 5.25, a molar ratio of cerium is 0.01 to 0.20 (para [0010]) that overlaps the instantly claimed range for the product of a parameter n in a range of 0.005 or more and 0.050 or less and 3 which is 0.015 to 0.15, and a molar ratio of an element M1 is 0 which is a product of a parameter m=0 (lower limit of the m range of 0 or more and 0.02 or less), 5, and the parameter k because M1 is not present; and
subjecting a mixture of the raw materials to a heat treatment to provide a calcined product (para [0011]-[0012]).  
The crystallite diameters and Ce amounts overlap.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’.
Ln 6-8 of the claim recite the limitation “depending on necessity a compound containing at least one kind of an element M1 selected from the group consisting of Ga 

Regarding claim 2, Dong discloses the method for producing a rare earth aluminate fluorescent material according to claim 1, wherein the crystallite diameter of the cerium oxide is ≤ 1000 Angstrom (≤ 100 nm, para [0010]), which overlaps the instantly claimed range of 200 Angstrom or more and 1,550 Angstrom or less.  See MPEP 2144.05(I), cited above. 

Regarding claims 3 and 4, Dong disclose the method for producing a rare earth aluminate fluorescent material according to claim 1, wherein the cerium oxide has a crystallite diameter of ≤ 1000 Angstrom (≤ 100 nm, para [0010]), which overlaps the instantly claimed range of 200 Angstrom or more and 1,600 Angstrom or less, as discussed above.
Claims 3 and 4 are product by process claims.  It is noted that Dong does not explicitly teach the claimed process as written, wherein the cerium oxide having the particular crystallite diameter has been subjected to a preheat treatment, however, MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different 
MPEP 2113 also states “The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)”.  In the instant case, it is found that the instantly claimed process of making the cerium oxide does not impart any structural or functional characteristics to the claimed product.  
The limitations directed to the method for producing the claimed composition are not considered to add patentable weight to the examination of the product claims.  It is well settled that if the examiner can find a product in the prior art that is the same or so similar as to have been obvious, the burden can be shifted to the applicant to demonstrate that the process for producing the composition somehow imparts a patentable distinction to the composition under examination.
	
Regarding claim 5, Dong discloses the method for producing a rare earth aluminate fluorescent material according to claim 1, but is silent regarding the cerium oxide having a BET specific surface area in a range of 4.2 m2/g or more and 180 m2/g or less.
However, the reference does teach that the cerium oxides have an overlapping crystallite size, as discussed above.  In Example 1, Dong further teaches that the 

Regarding claim 6, Dong discloses the method for producing a rare earth aluminate fluorescent material according to claim 1, wherein the resulting rare earth aluminate fluorescent material has a composition represented by the formula 
Y3-xCexAl5O12, where 0.01≤x≤0.20 (para [0010]), which is instantly claimed formula (I): 
(Ln1-nCen)3(Al1-mM1m)5kO12 (I)
wherein Ln is Y; M1 is not present because m=0, k=1, and 0.01 ≤x≤0.20  overlaps 0.005 ≤n≤ 0.050.  See MPEP 2144.05(I), cited above. 

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0091171 A1 to Okada in view of US 2010/0067233 A1 to Bechtel et al. (hereinafter Bechtel).
claim 7, Okada discloses a rare earth aluminate fluorescent material, YAG:Ce or LAG:Ce (para [0059]), which are written as Y3Al5O12:Ce and Lu3Al5O12:Ce (para [0061]), respectively.  These materials have compositions containing at least one kind of a rare earth element Ln selected from Y and Lu; Ce; Al; O; and further disclose wherein a total molar ratio of the rare earth element Ln and Ce is 3, a total molar ratio of Al is 5 which falls within the instantly claimed product of a parameter k in a range of 0.95 or more and 1.05 or less and 5 (0.95 to 5.25, as discussed above), a molar ratio of an element M1 is 0 which is a product of a parameter m=0 (lower limit of the range of 0 or more and 0.02 or less), 5, and the parameter k because M1 is not present, and a molar ratio of O is 12, in 1 mol of the composition.
Ln 3-4 of the claim recite the limitation “depending on necessity a compound containing at least one kind of an element M1 selected from the group consisting of Ga and Sc” which indicates that M1 is optional and not required.  It is also noted that when m is 0, M1 is not present, as discussed above. 
The reference is silent regarding a molar ratio of Ce that is a product of a parameter n in a range of 0.005 or more and 0.050 or less and 3.
However, Bechtel does teach a (Lu3-x-yYx)Al5O12:Cey phosphor wherein Ce is present in amount 0.001≤y≤0.1 (para [0044]), which overlaps the instantly claimed range of the product of n of 0.005 or more and 0.050 and 3, that is 0.015 to 0.15.  See MPEP 2144.05(I), cited above. 
It would be obvious to one of ordinary skill in the art to control the amount of Ce in the phosphor to provide a rare earth aluminate phosphor with the desired properties 
Okada further discloses  wherein the rare earth aluminate fluorescent material has an average particle diameter Db measured by a Fisher sub-sieve sizer method in a range of 10 µm to 50 µm (para [0063]), which overlaps the instantly claimed range of 22 µm or more and 50 µm or less measured by a Fisher sub-sieve sizer method.  See MPEP 2144.05(I), cited above. The particles are presumed spherical. See para [0009] of Bechtel. Therefore, the average circle equivalent diameter De is expected to also be in the range of 10 µm to 50 µm (para [0063]), absent evidence to the contrary. 10 µm to 50 µm overlaps the instantly claimed range of 26 µm or more and 45 µm or less.  MPEP 2144.05(I), cited above.

Regarding claim 8, Okada in view of Bechtel discloses the rare earth aluminate fluorescent material according to claim 7.  Okada further discloses wherein the rare earth aluminate fluorescent material has a composition represented by the following formulas
 Y3Al5O12:Ce and Lu3Al5O12:Ce (Okada, para [0059] and [0061]).
As discussed above, Bechtel provides Ce in an amount of 0.001≤y≤0.1 (para [0044]).
Okada in view of Bechtel therefore provides a formula that overlaps instantly claimed formula (I)
 (Ln1-nCen)3(Al1-mM1m)5kO12 (1)


Regarding claim 9, Okada in view of Bechtel discloses the rare earth aluminate fluorescent material according to claim 7.  Okada further discloses wherein the rare earth aluminate fluorescent material has an average particle area Ap in a range of 78.54 to 1963.5 µm2 (based on the diameters of 10 to 50 µm, para [0063], as discussed above), which overlaps the instantly claimed range of 500 µm2 or more and 3,000 µm2 or less.  See MPEP 2144.05(I), cited above. 

Regarding claim 10, Okada in view of Bechtel discloses the rare earth aluminate fluorescent material according to claim 7.  Okada further discloses wherein the average circle equivalent diameter De of the rare earth aluminate fluorescent material is in a range of 10 µm to 50 µm (para [0063]) as discussed above, which overlaps the instantly claimed range of 27 µm or more and 42 µm or less.  See MPEP 2144.05(I), cited above. 

Regarding claim 11, Okada in view of Bechtel discloses a light emitting device comprising the rare earth aluminate fluorescent material according to claim 7.  Okada further discloses the device comprising a light emitting element having a light emission peak wavelength in the UV (about 100 to about 400 nm) or blue (about 450 to about 

Regarding claim 12, Okada in view of Bechtel discloses the light emitting device according to claim 11.  Okada further discloses wherein the light emitting element is a semiconductor laser (para [0008]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7 and 8 of U.S. Patent No.11,220,632 B2 (hereinafter 632). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach overlapping light emitting devices (instant claim 11 and 632 claim 7) comprising laser light emitting elements (instant claim 12  and 632 claim 8, the laser is defined as emitting 455 nm light in col 20, ln 41-43 of the publication of 632), comprising overlapping rare earth aluminate fluorescent materials comprising the same elements in overlapping amounts, having overlapping formulas and overlapping particle sizes (instant claims 7, 8 and 10 and 632 claims 1 and 4).  claim 9.  However, 632 claim 1 teaches a particle size of 15 to 40 µm, which provides a particle area of 176.7 to 1256.6 µm2, that overlaps the instantly claimed range of 500 µm2 or more and 3000 µm2 or less. See MPEP 2144.05(I), cited above. 

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-3 and 5-13 of copending Application No.17/033881 (hereinafter 881). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach overlapping light emitting devices (instant claim 11 and 881 claim 13) comprising laser light emitting elements (instant claim 12 and para [0003] of the publication of 881 which defines the light emitting elements as laser diodes or light emitting diodes), comprising overlapping rare earth aluminate fluorescent materials comprising the same elements in overlapping amounts, having overlapping formulas and overlapping particle sizes (instant claims 7, 8 and 10 and 881 claims 9-12).  The 881 claims are silent regarding average particle area as set forth in instant claim 9.  However, 881 claim 9 teaches a particle size of 23 to 50 µm, which provides a particle area of 415.5 to 1963.5 µm2, that overlaps the instantly claimed range of 500 µm2 or more and 3000 µm2 or less. Both also teach overlapping methods of making the overlapping rare earth aluminate fluorescent materials via overlapping precursor materials having overlapping crystallite sizes (instant claims 1-4 and 6 and 881 claims 1-3 and 6-8) and overlapping surface areas  (instant claim 5 and 881 claim 5). See MPEP 2144.05(I), cited above.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734